                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


FAIRFIELD UNIVERSITY,
                                                        Civil Action No. 3:20-cv-1369

                             Plaintiff,

      v.

VIGILANT INSURANCE COMPANY AND
FEDERAL INSURANCE COMPANY,
                                                        October 9, 2020
                             Defendants.



                         PLAINTIFF’S NOTICE OF RELATED CASES

      Plaintiff requests the Court to take judicial notice of the following related cases:

               Gervil St. Louis v. Perlitz, Civil Action No. 3:13-cv-01132-RNC.

            Jean-Charles v. Perlitz, et al., Civil Action No. 3:11-cv-00614 (RNC)


Dated: October 9, 2020                       /s/Tracy Alan Saxe
                                             Tracy Alan Saxe, Esq. (ct06031)
                                             Celia B. Waters, Esq. (ct29922)
                                             SAXE DOERNBERGER & VITA, P.C.
                                             35 Nutmeg Drive, Suite 140
                                             Trumbull, Connecticut 06611
                                             T:     203.287.2100
                                             F:     203.287.8847
                                             E:     tas@sdvlaw.com
                                                    cbw@sdvlaw.com

                                             William S. Bennett, Esq. (ct30138)
                                             Bar No. ct30138
                                             Saxe Doernberger & Vita, P.C.
                                             Two Better World Circle, Ste. 200
                                             Temecula, CA 92590
                                             T:     951.365.3145
                                             E:     wsb@sdvlaw.com

                                             Attorneys for Plaintiff, Fairfield University
                                  CERTIFICATE OF SERVICE


       This is to certify that a copy of the foregoing was filed electronically this 9th day of

October, 2020. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system and by U.S. Mail to pro se parties of record. Parties may access

this filing through the Court’s system.

                                            /s/Tracy Alan Saxe
                                            Tracy Alan Saxe




                                               2
